UNITED STATES OF AMERICA

Case 5:19-mj-00664-DUTY Document, 2 Filed 12/11/19 Page 1 of 1 Page ID #:7
FILED

22a HEC I} AMI: 13

were

UNITED STATES DISTRICT COURT sien) yo we
CENTRAL DISTRICT OF CALIFORNIA CENTRE) B51 OF

vom! EDT9 066K

REPORT COMMENCING CRIMINAL

 

 

‘20N (A (ABZ ADA | ACTION

USMS# notavadl btlAe. DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate “N/A”.

1.

Ds

10..

Ai.

Y2.

14.

. Interpreter Required: x No (iy Yes Language:

Date and time of arrest: J /\\/2yq (OOO [MAM []-PM

The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
any other preliminary proceeding: []Yes [YNo ;

Defendant is in U.S. Marshals Service lock-up (in this court building): Jf{Yes [{No

Charges under which defendant has been booked:
Is USC 249 @2) aud /KUSC £446 le)

Offense chargedisa: [Felony § [-] Minor Offense ] Petty Offense [-] Other Misdemeanor

 

Year of Birth: JG FX

Defendant has retained counsel: [x No

[1 Yes Name: ‘Phone Number: |

 

Name of Pretrial Services Officer notified: Danis ha Suche z

 

 

 

 

 

 

Remarks (ifany):

Name: Ore gory Lancer (please print)

Office Phone Number: 27-424- O26 4 13. Agency: FL
be ae 15. Date: [2/11/2014

Signati*e-—-> ——————

 

 

CR-64 (05/18)

REPORT COMMENCING CRIMINAL ACTION
